Reck, J. —
1. tax sale: sale en masse, I. Upon the trial of the cause plaintiff offered in evidence a tax deed made by the treasurer of the proper county for the land in suit, described as lots Nos. y and g? geC- 23, etc., containing 115 acres, which showed the sale of the whole of it together for the taxes due upon the whole. The defendant objected to the introduction of the deed on the ground that it showed the sale of two distinct tracts en masse. The objection was overruled and the deed admitted in evidence. This ruling is assigned as error.
The deed was not void upon its face, nor, indeed, did it show an unlawful sale, for two tracts or lots of land may be sold for taxes together where they are used and occupied as one parcel. Weaver v. Grant, 39 Iowa, 294. It was competent to support the deed by evidence of such occupancy and use of the land.
%_._. evidence. II. The tax boohs showing the assessment of the lots together for the taxes upon which they were sold were admitted in evidence, against defendant’s objection, on the grounds that plaintiff must stand upon her title as shown by the deed, and the assessment of two tracts together is not authorized by law. If it is lawful to sell two tracts at one sale they may be assessed together. Their occu-' pancy together gives them the character of one tract. The assessment was not in conflict with the deed but in harmony with it, and established no other title than the one witnessed by that instrument. Its admission in evidence was not erroneous.
Affirmed.
Miller, J., not concurring.